 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    DAVID CONTRERAS,                                      No.: 1:18-cv-01117-SAB (PC)

11                       Plaintiff,                         ORDER DIRECTING CLERK OF COURT TO
                                                            RANDOMLY ASSIGN A FRESNO DISTRICT
12           v.                                             JUDGE

13    MARTIN BITER, et al.,                                 FINDINGS AND RECOMMENDATIONS TO
                                                            DISMISS ACTION FOR FAILURE TO
14                       Defendants.                        COMPLY WITH COURT ORDER, FAILURE
                                                            TO PROSECUTE, AND FAILURE TO PAY
15                                                          FILING FEE

16                                                          FOURTEEN-DAY DEADLINE

17

18                                                    I.

19                                           INTRODUCTION

20          Plaintiff David Contreras is a state prisoner proceeding pro se in this civil rights action

21   pursuant to 42 U.S.C. ' 1983. Plaintiff initiated this action by filing a complaint on August 15,

22   2018, in the United States District Court for the Central District of California. (ECF No. 1.) On

23   August 20, 2018, the matter was transferred to this Court. (ECF No. 5.)

24          On August 20, 2018, Plaintiff was ordered to submit an application to proceed in forma

25   pauperis in this action pursuant to 28 U.S.C. § 1915, or pay the $400.00 filing fee. (ECF No. 7.)

26   Plaintiff was permitted forty-five (45) days to comply with that order. More than forty-five (45)

27   days have passed, and Plaintiff has not filed any application, paid the filing fee, or otherwise

28   responded to the Court’s order.
                                                        1
 1                                                     II.

 2                                              DISCUSSION

 3           Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules

 4   or with any order of the Court may be grounds for imposition by the Court of any and all sanctions

 5   . . . within the inherent power of the Court.” The Court has the inherent power to control its docket

 6   and may, in the exercise of that power, impose sanctions where appropriate, including dismissal of

 7   the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000).

 8           A court may dismiss an action based on a party’s failure to prosecute an action, failure to

 9   obey a court order, or failure to comply with local rules. See, e.g. Ghazali v. Moran, 46 F.3d 52,

10   53-54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d

11   1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order to file an amended

12   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply

13   with local rule requiring pro se plaintiffs to keep court apprised of address); Malone v. United States

14   Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order);

15   Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and

16   failure to comply with local rules).

17           Plaintiff was ordered to either file an application to proceed in forma pauperis or pay the

18   filing fee within forty-five (45) days of the August 20, 2018 order. In the order, Plaintiff was

19   expressly warned that the failure to comply with the order would result in this action being

20   dismissed. (ECF No. 7. at p. 2.) More than forty-five (45) days have passed, and Plaintiff has not
21   filed the application to proceed in forma pauperis, paid the filing fee in this action, or otherwise

22   responded to the Court’s order. The Court cannot effectively manage its docket if a party ceases

23   litigating the case. For these reasons, the Court recommends that this action be dismissed.

24                                                    III.

25                             CONCLUSION AND RECOMMENDATION

26           Accordingly, the Clerk of the Court is HEREBY DIRECTED to randomly assign a Fresno
27   District Judge to this action.

28   ///
                                                        2
 1            Furthermore, IT IS HEREBY RECOMMENDED that this action be dismissed, without

 2   prejudice, for Plaintiff’s failure to prosecute, and failure to pay the filing fee or submit an

 3   application to proceed in forma pauperis in compliance with the Court’s order.

 4            These findings and recommendations are submitted to the district judge assigned to this

 5   action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within fourteen (14)

 6   days of service of this recommendation, Plaintiff may file written objections to this findings and

 7   recommendations with the Court. Such a document should be captioned “Objections to Magistrate

 8   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within

 9   the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d

10   834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

11
     IT IS SO ORDERED.
12

13   Dated:     November 1, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
